IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CLIFTON PARKER,                       : No. 67 EM 2014
                                      :
                    Petitioner        :
                                      :
                                      :
             v.                       :
                                      :
                                      :
COURT OF COMMON PLEAS OF              :
PHILADELPHIA COUNTY,                  :
                                      :
                    Respondent        :


                                   ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.